                                                                        - X


 Anika Edrei, et al.,

                                                    Plaintiff,                        16 -CV-01652 (JMF)

                                                                                          CIVIL CASE
                                                                                     MANAGEMENT PLAN
 City of New York, et al.,                                                            AND SCHEDULING
                                                                                             ORDER
                                                    Defendant(s).




                  Tliis Civil Case Maiiageuieut Plan and Scheduling Order is submitted by the parties in
accordance with Fed. R. Civ. P. 26(f)(3).

1.Al parties [consent I I / do not consent JZL J to conducting al further proceedings
                   before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
                   The parties are free to witlihold consent without adverse substantive consequences. {If all
                  parries consent, the remaining Paragraphs should not be completed. Instead, within three
                  (i) days of submitting this Proposed Case Management Plan and Scheduling Order, the
                  parties shall submit to the Court a ftdly executed Notice, Consent, and Reference of a Chnl
                   Action to a Magistrate Judge, available at httu://uvsd.uscoiirts.gov/file/forms-conseiit-to-
                    pioceed-before-us-iuagistiate-judge.l

2. The parties [have JZL / have not I I 1 confened pursuant to Fed. R. Civ. P. 26(f).
3. Settlement discussions [have n. / have not JZL .] taken place.
4. [If applicable] Coimsel have discussed an informal exchange of information in aid of early
                    settlement and have agieed upon disclosure of the following infonnation within
                                      days/weeks:




1 0 / ^ 2 / 2 0 1 8 Ve m o a
5. Amended pleadings may not be filed and additional parties may not be joined except with
       leave of the Court. Any motion to amend or to Join additional parties shall be filed no later
      than . {Absent exceptional circinnstances, a date not more than
       thirl}' (SO) days following the initial pretrial conference. Any motion to amend or to join
       additional parties filed after the deadline in this paragraph will be subject to the "good
       cause " standard in Fed. R. Civ. P. 16(b)(4) rather than the more lenient standards of Fed.
       R. Civ. P. 15 and 21.]

6. hiitial disclosures piusuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later Uian than
       June 25,2019 . [Absent exceptional circumstances, a date not more than fourteen
       (14) days following the initial pretrial conference.]

1. [If applicable] The plaiutiff(s) shall provide HIPAA-compliant medical records release
       authorizations to the defendaut(s) no later than June 17,2019 .

8. Discovery

       a. The parties are to conduct discovery in accordance with the Federal Rules of Civil
              Procedure and the Local Rules of tire Southern District of New York.

       b. All fact discovery shall be conrpleted no later tliarr April 20,2020 . [A date
              not more than 120 days following the initial pretrial conference, unless the Court finds
              that the case presents unique complexities or other exceptional circumstances.]

       c. The parties agree that there [is [7] / is tro I I 1 rreed for expert discovery. If the
              parties agree that there is rro need for expert discovery, all discovery shall be completed
              by the deadline for fact discovery, luiless — prior to that date — a party files, and the
              Court grauts, a letter-motion seeking an extension for prtrposes of takirrg expert
              discovery; any strch motion should explairr why expert discovery has become necessary
              and propose a schedule for such discovery. [If any part}- believes that there is a need for
              expert discover}', the parties should complete Paragraph 8(d).]
       d. [If applicable] All expert discovery, including reports, production of underlyirrg
              docirrnents, arrd depositions, shall be completed no later than June 22.2020 .
              [Absent exceptional circumstances, a date not more than 45 da}'sfrom the date in
              Paragraph 8(b) (i.e., the completion of all fact discoven').]
       e. Tire parties shortld rrot anticipate extensions of the deadlines for fact discovery and expert
              discovery set forth in the foregoing Paragraphs. Relatedly, the parties shoirld not make a
              unilateral decision to stay or halt discovery (on the basis of settlement rregotiatiorrs or
              otherwise) irr anticipatiorr of an extension. If sorrrethirrg unforeseen arises, a party may
              seek a limited exterrsion of the foregoing deadlirres by letter-motion filed on ECF. Any
              sitch motion must be filed before the relevant deadlirre arrd must explain why, despite the
              parties' dire diligence, discovery could not be completed by the relevant deadline.



      Vmtea
9. Interim Discoveiy Deadlines

                      a. Initial requests for production of documents shall be seived by July 11.2019
                                      [Absent exceptional circwnstances, a dote not more than thirty (30) daysfoUomng the
                                      initial pretrial conference.]

                      b. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the Southern District
                                      of New York shall be served by July 11,2019 . [Absent exceptional
                                      circumstances, a date not more than thirty (30) days following the initial pretrial
                                      conference.] No Rule 33.3(a) intenogatories need to be sewed with respect to
                                      disclosures automatically required by Fed. R. Civ, P. 26(a).

                       c. Unless otherwise ordered by the Court, contention inteiTogatories pi^suaut to Rule
                                      33.3(c) of the Local Civil Rules of the Southern District of New Yoiic must be served no
                                      later than tliirty (30) days before the close of discovery. No other intenogatories are
                                      pennitted e.xcept upon prior e.xpress permission of the Court.
                       d. Unless otherwise ordered by the Couil, depositions of fact witnesses shall be completed
                                      by the date set forth in Paragraph 8(b).
                                           i. Absent an agreement bet\veen the parties or an order from the Court, depositions
                                              are not to be held until all parties have responded to initial requests for docmnent
                                              production.

                                          ii. There is no priority ui deposition by reason of a party's stams as a plaintiff or a
                                              def endant .


                                         iii. Absent an agreement between the parties or an order from the Court, non-paity
                                               depositions shall follow initial party depositions.

                        e. Unless othenvise ordered by the Court, requests to admit shall be served by no later than
                                      tliiity (30) days before the close of discovery.

                         f. Any of the deadlines in Paragraphs 9(a) tluougli 9(e) may be extended by the written
                                      consent of all parties without application to the Court, provided that all fact discovery is
                                      completed by the date set forth in Paragraph 8(b).

                         g. In the event that there is expert discovery, no later than tlirty (30) days prior to the date
                             in Paragraph 8(b) (i.e., the completion of all fact discovery), the parties shall meet and
                                      confer on a schedule for expert disclosures, including reports, production of underlying
                                      documents, and depositions, provided that (1) expert report(s) of the party with the
                                      binden of proof shall be due before those of the opposing party's expert(s); and (2) all
                                      expert discoveiy shall be completed by tlie date set forth in Paragiaph 8(c).
 10. All motions and applications shall be governed by the Federal Rules of Civil Procedure, the
                          Local Rules of the Southern District of New York, and the Court's Individual Rules and
                          Practices (available at hriDi/'iivsd.iiscoiiits.iZov-'iiidae/Funn.-in).

 l C k ' 2 2 ' : 0 1 8 V t fi i o a
11. lu the case of discovery disputes, parties should follow Local Civil Rule 37.2 with the
        followmg modifications. Any party wishing to raise a discovery dispute with the Comi must
        first confer in good faith with the opposing party, in person or by telephone, in an effort to
        resolve the dispute. If this meet-and-confer process does not resolve the dispute, the party
        shall, in accordance with the Court's Individual Rules and Practices in Civil Cases, promptly
        file a letter-motion, no longer than tlu ee pages, explaining the natiu e of the dispute and
        requesting an infonnal coufeieuce. Any letter-motion seeking relief must include a
        representation that the meet-and-confer process occuned and was imsuccessful. Any
                   opposition to a letter-motion seeking relief shall be filed as a letter, not to exceed thiee
                   pages, within three business days. Coimsel should be prepared to discuss with the Court the
                   matters raised by such letters, as the Comt will seek to resolve discovery disputes quickly,
                   by order, by conference, or by telephone. Counsel should seek relief In accordance with
                   these procedures In a timely fashion; if a party waits until near the close of discovery to
                   raise an Issue that could have been raised earlier, the party Is unlikely to be granted the
                   relief that It seeks, let alone more time for discovery.

12. All coimsel must meet in person for at least one hour to discuss sertlement within fomleen
                   (14) days following the close of fact discoveiy.

13. Absent good cause, the Comi will not have sununary judgment practice in a uon-Jmy case.
      Smmnary judgment motions, if applicable, and any motion to exclude the testimony of
      experts pmsuant to Rules 702-705 of the Federal Rules of Evidence and the Daubert v.
                   MeneJlDow Pharmaceuticals, Inc., 509 U.S. 579 (1993), line of cases, are to be filed
                    within thirty (30) days of the close of fact or expert discoveiy (whichever is later). Unless
                    othenvise ordered by the Comi, opposition to any such motion is to be filed two (2) weeks
                    after the motion is sei-ved on the opposing party, and a reply, if any, is to be filed one (1)
                    week after service of any opposition.

14. Unless othenvise ordered by the Comi, within thirty (30) days of the close of all discoveiy,
                     or, if a dispositive motion has been filed, witliin thirty (30) days of a decision on such
                     motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
                     in accordance with the Coml's hidividual Rules and Practices and Fed. R. Civ. P. 26(a)(3).
                     The parties shall also follow Paragiaph 5 of the Court's Individual Rules and Practices for
                     Civil Cases, which identifies submissions that must be made at or before the time of the
                     Joint Pretrial Order, including any motions in limine.

15. If this action is to be tried before a jury, joint requests to charge, joint proposed verdict
                     fonns, and joint proposed voir dire questions shall be filed on or before the Joint Pretrial
                     Order due date in accordance with the Coml's hidividual Rules and Practices. Jury
                     instmctions may not be submitted after the Joint Pretrial Order due date, imless they meet
                     the standard of Fed. R. Civ. P. 51 (a)(2)(A). If tliis action is to be tried to die Comi,
                     proposed findings of fact and conclusions of law shall be filed on or before the Joint Pietrial
                     Order due date in accordance with the Coml's Individual Rules and Practices.

 16. Unless the Comi orders otheiwise for good cause shown, the parties shall be ready for trial
                     two weeks after the Joint Pretrial Order is filed.



 1 0 ^ 2 / 2 0 1 8 Ve r t w a
17. This case [is / is not _Q j to be tiied to a jiuy.
18. Counsel for the parties have confened, and the present best estimate of the length of trial is
            10      trial   days       .

19. Other issues to be addressed at the Initial Pretrial Conference, including those set forth ui
           Fed. R. Civ. P. 26(f)(3), are set forth below.




                        TO BE HLLED IN BY THE COURT IF APPLICABLE:

                             shall file   a                     motion               for/to  »o
later               than    Any opposition                    shall be              filed by •
Any reply shall be filed by . At the time any reply is due. the moving party
shall supply one courtesy haid copy of all motion papers by mail or hand deUvery to the Coiut in
accordance with the Couit's Individual Rules and Practices.

           Tlie parties shall contact the Chambers of tlie Magistrate Judge assigned to tliis case on or
before in order to schedule settlement discussions mider his/lier supervision in
or                    about                  •

            The parties shall file a joint letter by indicating whether they
would like the Comt to refer the case to the assigned Magistrate Judge and/or the Coml mediation
program for settlement purposes and, if so. approximately when they believe a settlement
conference should be held.

            Tlie next pretrial conference is scheduled for at
                       in Courtroom 1105 of the Thurgood Marshall Courthouse. 40 Centre Street. New
York, New York 10007.

            Absent leave of Court, by Thursday of the week prior to any future conference, the
parties shall file on ECF a joint letter, not to exceed three (3) pages, regarding the staUis of the case.
Tlie letter should include the following mformation in separate paragraphs:

      (1) A statement of all existing deadlines, due dates, and/or cut-off dates;

      (2) A brief description of any outstanding motions:

      (3) A brief description of the stanis of discovery and of any additional discovery that needs to
            be completed;
IO'22'2018 Vfnioa
   (4) A list of all prior settlement discussions, including the date, the parlies involved, whether any
       third-party (e.g., Magistrate Judge, mediator, etc.) was involved, and the approximate
         duration of such discussions, if any;

    (5) A statement of whether or how the Court could facilitate settlement of the case (for example,
        tluough a(nother) settlement conference before the assigned Magistrate Judge or as pail of tire
         Court's Mediation Program);

    (6) A statement of the anticipated length of trial and whether the case is to be tried to a jury;
    (7) A statement of whether the parties anticipate filing motions for stumnary judgment; and
    (8) Any other issue that the parties would like to address at the pretrial conference or any
        information that the parties believe may assist the Coiut in advancing the case to settlement
          or trial.

          This Order may not be modified or the dates herein extended, except by furtlier Order of this
Court for good cause shown. Fiutlier, the use of any alternative dispute resolution mechanism does
not stay or modify any date in tliis Order. Indeed, unless the Coiut orders otherwise, parties
engaged m settlement negotiations must proceed on parallel tracks, pursuing settlement and
conducting discovery sunultaneously. Parties should not assume that they wil receive an extension
of an existing deadline if settlement negotiations fail.

        Any application to modify or extend the dates herein (except as provided in Paragraph 9(f))
shall be made in a written application in accordance with Court's Individual Rules and Practices for
Civil Cases and shall be made no fewer than two (2) business days prior to the expir ation of the date
sought to be extended. Absent exceptional circumstances, exterrsious wil not be granted after
deadlines have already passed.

          SO ORDERED.



Dated:
          New         Yo r k .   New      Yo r k    JESSE          M.     FURMAN
                                                               United States District Judge




10/320018 Vmien
